
	
		I
		111th CONGRESS
		2d Session
		H. R. 5267
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Cao introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Gulf of Mexico Energy Security Act of 2006
		  to accelerate the increase in the amount of Gulf of Mexico oil and gas lease
		  revenues that is shared with States.
	
	
		1.Acceleration of increase in
			 amount of Gulf of Mexico oil and gas lease revenues shared with
			 StatesThe Gulf of Mexico
			 Energy Security Act of 2006 (division C of Public Law 109–432; 43 U.S.C. 1331
			 note) is amended—
			(1)in section
			 102(9)(A)—
				(A)in clause (i), by
			 striking 2016 and inserting 2010; and
				(B)in clause
			 (ii)—
					(i)by
			 striking 2017 and inserting 2011; and
					(ii)by
			 striking 2016 and inserting 2010; and
					(2)in section
			 105-—
				(A)in paragraph
			 (1)—
					(i)in
			 the paragraph heading, by striking 2016 and inserting 2010; and
					(ii)in
			 subparagraph (A), by striking 2016 and inserting
			 2010; and
					(B)in paragraph
			 (2)—
					(i)in
			 the paragraph heading, by striking 2017 and inserting 2011; and
					(ii)in
			 subparagraph (A), by striking 2017 and inserting
			 2011.
					
